 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDRivieraManor Nursing Home,Inc. and Local 4, Ser-viceEmployees International Union,AFL-CIO'and Hotel-Motel Service Workers,Drug Stores,Sports Events,IndustrialCatering,and NursingHome Employees Union,LocalNo. 593, AFL-CIO,2 Party tothe Contract.Case 13-CA-13044September 5, 1975DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn March 31, 1975, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief; the Charging Party filed ex-ceptions and a supporting brief, and a brief in answerto Respondent's exceptions; and the General Coun-sel filed a brief in reply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith and to adopt his rec-ommended Order as modified herein.The facts are fully set forth in the AdministrativeLaw Judge's Decision. In summary, the relevantfacts are as follows: On January 9, 1969, Council 19filed a petition in Case 13-RC-11744 in which itsought to represent certain employees of Respondentherein. Thereafter, Local 4 intervened in that pro-ceeding and, pursuant to an agreement upon consentelection entered into by the parties, an election washeld on March 20, 1969.3 Following the election,Council 19 filed objections to conduct affecting theresults of the election and simultaneously filed unfairlabor practice charges alleging that Respondent hadviolated Section 8(a)(5), (3), and (1) of the Act. Uponthe issuance of a complaint in Case 13-CA-8979based on these charges, the Regional Director or-dered the consolidation of the representation caseand the unfair labor practicecasefor purposes ofhearing before a Trial Examiner.4iHerein referred to asLocal 4.2Herein referred to as Local593. Council19,American Federation ofState,County,and Municipal Employees,AFL-CIO,herein referred to asCouncil 19,was named as a party in interest.3 The tally of ballots showed 13 votes for, and 17 against,Council 19, and2 challenged ballots. No votes were cast for Local 4.4 The title of "Trial Examiner"was changed to "Administrative LawOn April 23, 1970, the Trial Examiner issued hisdecision in which he found that Respondent hadcommitted the unfair labor practices as alleged and,inter alia,recommended that Respondent be requiredto bargain with Council 19. With respect to Case 13-RC-11744, he recommended that Council 19's objec-tions be sustained, that the election be set aside, andthat, in view of the bargaining order, the petition bedismissed. In accordance with Board procedure, theTrialExaminer further severed the representationcase from that proceeding and remanded it to theRegional Director.Thereafter, on July 29, 1970, despite then pendingexceptions before the Board to the Trial Examiner'sdecisionwith respect to the unfair labor practicecase, the Regional Director issued a supplementaldecision and direction of second election in which hedirected that a second election be conducted "at suchtime as he deems appropriate." On November 25,1970, the Board adopted, with modifications not hererelevant, the Trial Examiner's decision, including hisrecommendation that a bargaining order issue.'Thereafter, and continuing to date, the Regional Di-rector has taken no action with respect to Council19's petition or his direction of second election.Subsequently, the Board sought enforcement of itsorder before the Court of Appeals for the SeventhCircuit. Following a remand by the court for a fur-ther Board determination with respect to, the allegedviolation of Section 8(a)(5), the Board reaffirmed itsprior decision.' On November 16, 1973, the court en-forced the Board's order with respect to the viola-tions of Section 8(a)(3) and (1), but denied enforce-ment of the Board's bargaining order. Approximately2 weeks later, Local 593 sought recognition and Re-spondent extended recognition to it after a check ofauthorization cards conducted by an impartial party.In the instant proceeding, the Administrative LawJudge found that Respondent recognized Local 593at a time when there existed a pending petition andan outstanding direction of second election, and incircumstances in which Respondent should havebeen, and in fact was, aware of rival claims by bothCouncil 19 and Local 4' for the representation of itsemployees. He therefore applied the Board'sMidwestPipingdoctrine 8 and found that Respondent hadviolated Section 8(a)(2) and (1) of the Act. While weagree with the Administrative Law Judge's conclu-sion, we do not adopt his rationale.Thus, contrary to the Administrative Law Judge,we find that the Regional Director's direction of sec-Judge" effective August 19, 1972.5 186 NLRB 806 (1970).6200 NLRB 333 (1972).r Seein.12, infra8Midwest Piping and Supply Co., Inc,63 NLRB 1060 (1945).220 NLRB No. 23 RIVIERA MANOR NURSING HOME125and election in Case 13-RC-11744 was not in con-formity with Board policy and, therefore, we placeno reliance on the pendency of that direction in find-ing a violation herein. In this regard, it is the Board'sestablished policy to dismiss pending representationpetitions upon the issuance of a bargaining order.Underlying this policy is the principle that a petition,which presupposes the presence of a question con-cerning representation, and a bargaining order,which necessarily rests on the absence of a questionconcerning representation, are inherently inconsis-tent and, therefore, may not concurrently exist .9 TheAdministrative Law Judge, in finding that the pend-ing petition and outstanding direction of second elec-tion remained "viable," relied on cases which, in fact,are in accord with the Board's established policy.Thus, in each of the cases cited by the AdministrativeLaw Judge the Board, upon issuing a bargaining or-der, dismissed the pending petition. While the Boardin these cases subsequently reinstated the previouslydismissed petitions, it did so only after vacating thebargaining orders. No reason exists why a departurefrom this policy is warranted here notwithstandingthe Regional Director's failure to dismiss the pendingpetition in Case 13-RC-11744.We conclude, however, that Respondent's recogni-tion of Local 593 was unlawful. As noted above, Re-spondent extended recognition to Local 593 a mere 2weeks after the court's denial of enforcement to theBoard's bargaining order issued in favor of Council19.For the previous 4-1/2 years Respondent hadbeen engaged in continuous litigation over the issueof Council 19's claimed majority status and the valid-ity of the Board's bargaining order based on its find-ing that Council 19 had in fact achieved majoritystatus among Respondent's employees. The Board'sissuance of the bargaining order and its subsequentefforts to enforce that order created a presumption ofmajority status on behalf of Council 19 and consti-tuted a continuing demand by that Union for recog-nition by Respondent.10 While concededly that pre-sumption of majority status did not survive thecourt's final decision, the Board's considerable ef-forts on behalf of Council 19 to enforce the bargain-ing order, as well as the existence of the then as yetunremedied violations of Section 8(a)(3) and (1)based on charges filed by Council 19, clearly put Re-spondent on notice that Council 19 itself maintained,ifnot majority status, at least a continuing and sub-'InternationalHod CarriersBuilding andCommon Laborers Union ofAmerica,Local 840, AFL-CIO (Charles A. Blinn, d/b/a C A Blmne Con-structionCompany),135 NLRB 1153, 1166 at In 24 (1962).'°Cf.FranksBros.Company v N. L R B,321U S. 702 (1944),QuakerTool & Die, Inc.,162 NLRB 1307, 1308 (1967),Cumberland Shoe Corpora-tion,156 NLRB 1130. 1134 (1966).stantial interest in representing its employees. Yet,despite these clear indications of Council 19's contin-ued interest, Respondent, almost immediately afterthe court's decision, chose to recognize a rival unionwithout so much as attempting to contact Council 19to inquire whether it had abandoned its interest.We find that, in the circumstances here, it was in-cumbent upon Respondent, at the very least, to havemade an inquiry of Council 19 as to its interest be-fore extending recognition to another union."Wefurther conclude that, by ignoring Council 19's mani-fest claim to represent its employees and by recogniz-ing Local 593, Respondent failed to observe its obli-gation to observe strict neutrality underMidwestPipingand thereby violated Section 8(a)(2) and (1) oftheAct.Accordingly,we shall adopt the recom-mended Order of the Administrative Law Judge, asmodified herein.12ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, RivieraManor Nursing Home, Inc., Chicago, Illinois, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 2(a):"(a)Withdraw and withhold all recognition fromLocal No. 593 as a representative of its employees forthe purpose of collective bargaining unless and untilsaid labor organization has been fully certified by theNational Labor Relations Board as the exclusive rep-11We, however, do not conclude that Respondent had or should have hadreason to believe that Local 4 had a continuing claim to represent its em-ployees or that therefore it was also obligated to contact Local 4 prior toextending recognition to Local 593 In this regard, we note that Local 4received no votes in the March 1969 election, filed no objections to thatelection, and did not except to its exclusion from the ballot in the RegionalDirector's direction of second election Furthermore, although Local 4 fileda representation petition in mid-1972 seeking to represent Respondent's em-ployees, it subsequently withdrew that petition without further communica-tion with Respondent. Finally, in September 1973, Local 4 wrote the Re-gional Director inquiring as to the status of the proceedings before the courtand indicating its continuing interest in representing Respondent's employ-ees.However, Respondent was not served with a copy of that letter andthere is no other basis in the record for concluding that Respondent was, orshould have been, aware of Local 4's asserted claim at any time after with-drawal of its petition.12 In view of our finding that the Regional Director's failure to vacate hisdirection of second election and to dismiss the petition in Case 13-RC-11744 was not in accord with Board policy, and inasmuch as the filing of anew petitionwill afford Local 593 or any other interested labor organizationthe opportunity to appear on the ballot in any election to be conductedamong Respondent's employees herein involved, we conclude that the certi-fication of any labor organization as collective-bargaining representative ofthese employees should properly be based on a new petition, if one be filedhereafter.We therefore shall modify the recommended Order of the Admin-istrative Law Judge to indicate this 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDresentative of such employees in a proceeding upon anew petition, if any be filed hereafter."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated Federal law by grantingrecognition to Hotel-Motel ServiceWorkers, DrugStores, Sports Events, Industrial Catering, and Nurs-ing Home Employees Union, Local No. 593, AFL-CIO, at a time when a question concerning represen-tation existed, we hereby notify you that:WE WILL NOT assist or contribute support toLocal No. 593, or any other labor organization,by recognizing, or contracting with, such labororganization as the exclusive representative ofour employees for the purpose of collective bar-gaining at a time when there exists a questionconcerning representation.WE WILL NOT give effect to our January 1,1974, bargaining agreement with Local No. 593,or to any renewal, extension, modification, orsupplement thereof, unless and until said labororganization has been duly certified by the Na-tional Labor Relations Board as the exclusiverepresentative of our employees, but nothingherein shall be construed to require that we varyor abandon any existing term or condition ofemployment.WE WILL withdraw and withhold all recogni-tion from Local No. 593 as the collective bar-gaining representative of our employees unlessand until said labor organization has been certi-fied as such by the National Labor RelationsBoard upon a new petition, if any, be filed here-after.WE WILL reimburse all present and former em-ployees (except those who joined Local No. 593before we signed the bargaining agreement) forany initiation fees, dues, or other moneys paidor checked off pursuant to our agreement withLocal No. 593, with interest at 6 percent a year.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees inthe exercise of the rights guaranteed in Section 7of the Act.RIvIERA MANOR NURSING HOME, INC.DECISIONSTATEMENT OF THE CASEBERNARDRIES,IAdministrative Law Judge: This casewas heard in Chicago, Illinois, on December 18, 1974,2 pur-suant to a charge filed on February 27, 1974, and a com-plaint issued on August 7, 1974.The complaint alleges that Respondent violated Section8(a)(1) and (2) of the National Labor Relations Act when,on or about December 4, 1973, it extended recognition toHotel-Motel Service Workers, Drug Stores, Sports Events,Industrial Catering, and Nursing Home Employees Union,Local No. 593, AFL-CIO, as the exclusive collective-bar-gaining representativeof certain of Respondent's employ-ees. In itsanswer, Respondent denies the critical allega-tions of the complaint.Upon the entire record, and after due consideration ofthe briefs filed on or about February 3, 1975, by the Gener-al Counsel and the Respondent, I hereby make the follow-ing:FINDINGS OF FACTI.THE BUSINEES OF THE RESPONDENTRespondent is an Illinois corporation which, at all timesmaterial, has maintained a proprietary nursing home inChicago Heights, Illinois. During the year preceding is-suance of the complaint, Respondent received gross reve-nues in excessof $200,000, and purchased and receiveddrugs and supplies, valued in excess of $10,000, at its placeof businees in Chicago Heights, Illinois, which supplieswere transported to its place of business directly frompoints located outside the State ofIllinois.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent admits,and I find,that Local 4, ServiceEmployees InternationalUnion, AFL-CIO (hereinafter re-ferred to as Local 4), Council 19, American Federation ofState,County,and Municipal Employees,AFL-CIO (here-inafter referred to as Council 19), and Hotel-Motel ServiceWorkers,Drug Stores,Sports Events,Industrial Catering,and Nursing Home Employees Union,Local No. 593,AFL-CIO (hereinafter referred to asLocal 593),are, andhave been at all times material,labor organizations withinthe meaning of Section2(5) of the Act,1The transcript to the contrary notwithstanding, my name is spelled asindicated herein.2 The hearing was recessed, rather than closed, on December 18, on theGeneral Counsel's representation that he might produce one rebuttal wit-nessthe following day. The General Counsel informed the parties on theevening of December 18 that he did not intend to do so. The hearing wasformally closed by my order closing hearing and setting time for filingbriefs, issued on December 30, 1974. RIVIERA MANOR NURSING HOME127III.THE UNFAIR LABOR PRACTICESA. Chronology of EventsThe GeneralCounsel allegesthatRespondent renderedunlawful assistanceto Local 593 when it extendedrecogni-tion to that labor organization in December1973 in cir-cumstanceswhich,General Counsel asserts,gave rise to areal question of representation.I shall dealseparately withthe two alleged sources of a real question of representation.1.The pendency of the petition for election in Case13-RC-11744On January 9, 1969,Council 19 filed a petition for elec-tion in Case13-RC-11744.Thereafter,Local 4 intervenedin the proceeding and, on February 20, an agreement forconsent election was signed by the three parties,and ap-proved bythe Regional Director for Region 13, covering aunit consisting of:All nurses aides,licensed practical nurses,dietary andhousekeeping employeesemployed by the Employerat its nursing home locatedat 419 West16th Place,Chicago Heights,Illinois,but excluding office clericalemployees,professional employees,registered nurses,doctors,supervisors and guards as definedin the Act.In an election held on March 20,1969, 13 votes were castfor Council 19, 17 against, 2 challenged ballots were cast,and no votes were castfor Local 4.On March 25, 1969, Council 19 filed objections to theconduct of the election, accusing Respondent of havingengaged in various acts of coercion and intimidation. Onthe same date,Council 19 filed 8(a)(1), (3), and (5) chargesagainst Respondent,alleging,among other things, an un-lawful refusal to bargain since January 8, 1969 (Case13-CA-8979).On July 31,1969, the Regional Director issued a com-plaint in Case13-CA-8979,alleging,inter alia,that Re-spondent had refused to bargainwith Council19 in viola-tion of Section 8(a)(5).On August4, 1969,the Regional Directorordered thatthe objections to the election in Case 13-RC-1 1744 be con-solidated for hearing before a Trial Examinerwith thecomplaint which had been issuedin Case 13-CA-8979.On April 23, 1970, the TrialExaminer issued his Deci-sion in the consolidated cases(186 NLRB 806). He con-cluded,inter alia,thatRespondent had violated Section8(a)(1) in a varietyof ways and had unlawfully refused tobargain withCouncil19, and his RecommendedOrder re-quired Respondent to bargain with that labor organization.The Trial Examiner also found merit in Council 19's objec-tions to the election and,in the final paragraph of his Deci-sion, under the section entitled"RecommendedOrder," hestated:Under theterms of the Order directing a hearing is-sued by the Director of Region13 on August 4, 1969,Case 13-RC-11744is severed from this proceedingand as I have stated above it is recommended that theelection held pursuant to that case be set aside and thepetition dismissed. (186 NLRB at 823)On May 4, 1970,Council 19 sent Respondent's attorneysa written request for bargaining;no reply was received.from Respondent.Thereafter,on July 29, 1970,the Regional Director is-sued his Supplemental Report on Objections and Directionof Second election,which was served on both Respondentand its counsel.In that document,the Regional Directoradopted"the findings,conclusions,and recommendationsof the Trial Examiner,to the extent consistent herewith."Finding that the results of the election could not be said torepresent the freely expressed desire of the employees, theRegional Director ordered that a second election be heldamong the employees in the unit"at such time as the un-dersigned deems appropriate." 3In so doing, of course, hedisregarded the Trial Examiner's recommendation that theelection held"be set aside and the petition dismissed." Atthe instant hearing,the parties stipulated that "the attor-neys for Riviera Manor did object properly according toBoard procedures to any finding that a second election wasappropriate and to any finding that a bargaining order wasappropriate."No clarification of the manner in which suchobjection to the direction of second election was registeredwas given at the hearing,and I presume that the stipulationrefers to the exceptions to theTrialExaminer'sDecisionfiledby Riviera Manor rather than to any objectionslodged directly with the Regional Director after he issuedhis supplemental report.Respondent filed exceptionsto the TrialExaminer's De-cision,and counsel for Region 13 also filed limited excep-tions. The exceptionsfiled byRegion 13 contained no spe-cific referenceto the TrialExaminer's recommendationthat the petition be dismissed.On November25, 1970,the Board issued its Decisionand Order(RivieraManor Nursing Home, Inc.,186 NLRB806).Among other things, the Board adopted the TrialExaminer's recommendation that a Section 8(a)(5) viola-tion be found and a bargaining order be issued.Certainminor modifications in the Trial Examiner'sRecommend-ed Order were made. The Order of the Board read, in ac-cordance with the standard format employed:ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended,theNational Labor Rela-tions Board adopts as its Order the Recommended Or-der of the Trial Examiner, and hereby orders thatRespondent,Riviera Manor Nursing Home,Inc., Chi-cago, Illinois, its officers,agents, successors,and as-signs, shall take the action set forth in the TrialExaminer'sRecommended Order,as modified herein-after:... .Thereafter, at some time prior to December 22, 1970,Council 19 made another written demand for bargainingupon Respondent; again,Respondent failed to answer.Respondent chose not to comply with the Order of theBoard and, in due course, the Board sought full enforce-ment of its Order in the Court of Appeals for the Seventh7 In listing the choices available to the electorate on the ballot,the supple-mental report mentions onlyCouncil19No explanation was offered at thehearing for the omission of any referenceto Local 4,1would assume, with-out more, that the omission was due to inadvertence 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDCircuit. Council 19 intervened and appeared as a party inthe court proceedings.On July 13, 1972, in an unreported decision, the courtremanded the case to the Board for further findings aboutthe validity of certain authorization cards relied on by theBoard to establish the majority status of Council 19.On November 16, 1972, the Board issued a Supplemen-talDecision (200 NLRB 333) in which it made certain ofthe findings requested by the court and affirmed the con-clusions of its prior Decision and Order.On or about January 10, 1973, Riviera Manor filed amotion for reconsideration of the Board's SupplementalDecision, which the Board denied on February 22, 1973.On April 12, 1973, the Boardagain soughtplenary en-forcement of its order by the Seventh Circuit.On November 16, 1973, again in an unpublished deci-sion,the Court of Appeals for the Seventh Circuit dis-agreed with the Board's conclusion that Council 19 hadenjoyed majority status on the demand date and deniedenforcement of the bargaining order. The Court, however,held that the 8(a)(1) findings of the Board were supportedby substantial evidence and concluded that those parts ofthe Board's Order not related to bargaining should be en-forced.Counsel for Respondent received a copy of thecourt's decision I or 2 days after its issuance.About 10 days later, toward the end of November, Local593, to Respondent's knowledge, began to organizeRespondent's employees. On December 3, 1973, after acard check conducted by a minister, Respondent extendedrecognition to Local 593, as discussed below in more detail.For reasons unclear on the record, the Seventh Circuitdid not issue its final judgment order enforcing the Board'sOrder as modified until May 24, 1974. Thereafter, on May29, 1974, the compliance officer for Region 13 for the firsttime notified Respondent of its obligation to comply withthe portion of the Board Order which had been enforced.Notices were subsequently posted and, on September 6,1974, the Regional Director for Region 13 closed Case 13-CA-8979.Neal Bratcher, executive director of Council 19, testifiedthat his union continued its organizing activities amongRespondent's employees subsequent to the March 1969election, for perhaps 1-1/2 years, but his testimony made itclear that they occurred away from the premises of RivieraManor. Bratcher further credibly testified that he learnedof Respondent's recognition of Local 593 at some uncer-tain time when he was consulted by his attorney about thematter. Council 19 did not thereafter file charges with theBoard.42.The intervening activity of Local 4The second string to General Counsel's bow relates tocertain activityengaged inby Local 4 during the longcourse of the litigation referred to above. It will be recalledthat Local 4 appeared on the ballot in the election held onMarch 20, 1969. It received no votes in that election and°It should be noted that the chargeherewasfiled by Local 4 on February27, 1974,and, further, that Council 19 did notenter an appearance in thisproceedingfiled no objections to the conduct thereof. Local 4 ab-stained from filing unfair labor practice charges againstRespondent, and it did not attempt to intervene in thecomplaint case either before the Board or the Seventh Cir-cuit.As earlier noted, when the Regional Director issuedhis Direction of Second Election on July 29, 1970, he failedto name Local 4 as a proper participant in that election.On May 16, 1972, Local 4, having conductedan organiz-ing campaign among Respondent's employees in April-May 1972, made a demand for recognition upon Respon-dent. The demand was rebuffed by Respondent's adminis-trator,Herman Frey, who told the Local 4 organizer thathe was "tied up in litigation with another case in front of acourt and I was, I couldn't discuss anything like this withhim, he should contact our attorney." 5On May 25, 1972, Local 4 filed a petition for an electionamong Respondent's employees (Case 13-RC-12771). Theunit requested was the same as that comprehended by thesubsequent recognition of Local 593 and that covered bythe original petition of Council 19 except for the exclusionof licensed practical nurses.On May 30, 1972, Respondent filed charges against Lo-cal4 alleging violations of Section 8(b)(4)(C) and8(b)(7)(A) and (C) (Case 13-CC-755). The charge formfirst recited that the Board had issued an order requiringRespondent to bargain with Council 19 and that the matterwas thensub judicebefore the Seventh Circuit. It contin-ued:On May 19, 1972, at a time when the Board's Orderdirecting RivieraManor to bargain with Council 19was still in effect, Mr. Ron Walski,a businessagent ofLocal 4, Service Employees' International Union,made an oral demand that Riviera Manor voluntarilyrecognize said Local 4 as the representative of the em-ployees in a unit substantially similar to that describedabove.Mr. Walski was told that Riviera Manor wascurrently under an Order to bargain with Council 19.At this point Mr. Walski threatened to call the em-ployees out on strike and to set up a picketline... .In view of the outstanding order to bargain withCouncil 19, the threatened strike and picketing by saidLocal 4 are in violation of the aforementioned provi-sions of the Act.'On the same day that the charges described above werefiled,May 30, 1972, Local 4 requested in writing that itspetition be withdrawn because of the bargaining order, ofwhich, Local 4 stated, it had no previous knowledge. Thereisno indication in the record that Respondent received acopy of this letter. The Regional Director approved thewithdrawal request on the following day. Respondent'scharges were withdrawn on June 6.Local 4 still continued to maintainan interest in organiz-5Through what appearsto have been a lack of coordination,Local 4'sorganizers and its counsel seem to have been unaware of the aftermath oftheMarch1969 election in which Local 4 had participated.6 Sometime between May19, and 30,1972. HermanFrey, theadministra-tor of Riviera Manor, had posted a notice to the employees stating that hehad heard that some employees were planning to strike to force RivieraManor to deal withLocal 4 and pointingout to the employees that it wouldbe illegal for Riviera Manor to recognizeLocal4 due to the outstandingbargaining order runningto Council 19. RIVIERA MANOR NURSING HOME129ing Respondent's employees, as indicated by a letter that itsent to the Regional Director in September 1973 inquiringabout the status of the case then pending in the court ofappeals and expressing its "abiding interest" in repre-senting Respondent's employees. Riviera Manor, however,did not receive a copy of the letter, and the record containsno evidence which would establish that Riviera Manor hadspecific knowledge of any further continuing interest byLocal 4 subsequent to the May 30, 1972, withdrawal of itspetition.3.Respondent's recognition of Local 593The only testimony relating to the recognition grantedby Respondent to Local 593 was given by Respondent'sadministrator, Herman Frey. Frey testified that on the firsttwo occasions toward the end of November 1973 whenLocal 593 representatives visited Riviera Manor, he or-dered them off the premises, on the second occasionthreatening to call the police; that on November 30, 1973,he received both a telephone call and a letter from repre-sentativesof Local 593 claiming majority status and de-mandingrecognition;that he called Gus Potekin, theowner of Respondent, and apprised him of thesecommunications; that Potekin told him that he would meetwith Local 593 to ascertain if they did in fact represent amajority, in which case he would extend recognition to,and bargain with, that union; that Potekin told him he waswilling to take this course of action because he did notwant to repeat the history of the previous 5 years of litiga-tion and attorneys' fees and he was "sick and tired" ofproblems with unions; that a meeting was held on Decem-ber 3, 1973, attended by Potekin, Frey, several representa-tives of Local 593, and a minister; that the minister, Frey,and Potekin all compared the signatures of the employeeson authorization cards with various personnel forms; thatLocal 593's card majority, as ascertained by this compari-son, was, to the best of Frey's recollection, "somewherebetween 55 and 70 percent"; and that Potekin thereupontold the Local 593 representatives that he would recognizeand bargain with the Union. There is no evidence in therecord that the Union did not in fact have a valid anduntainted card majority or that Respondent assisted Local593 in any manner in obtaining that majority.After the recognition on December 3, 1973, three nego-tiating sessionswere held and, sometime in the latter partof December, Riviera Manor and Local 593 executed acollective-bargaining agreement effective January 1, 1974,to December 31, 1976. That agreement contained a clauserequiring all employees who were members of Local 593 atthe time of the execution of the agreement to remain mem-bers of Local 593 and further requiring all employees whowere not members of Local 593 to join the Union as acondition of employment after 30 days. The above-de-scribed union-security clause has since been enforced andmaintained.7According to Frey,Respondent's counsel had"called us in November,told us we had won the case and were fair game forany union, anyonecouldorganize us."Analysis and ConclusionsThe General Counsel asserts that Respondent's exten-sion of recognition to, and consummation of a collective-bargaining agreement with, Local 593, constituted conductviolative of Section 8(a)(2) under the theory ofMidwestPiping & Supply Co.,63 NLRB 1060. As recently restatedby the court inN.L.R.B. v. Western Commercial Transport,Inc.,487 F.2d 332, 333 (C.A. 5, 1973):Under the doctrine ofMidwest Piping & Supply Co.,63NLRB 1060 (1945), an employer faced with conflict-ing claims of rival unions which give rise to a questionconcerning representation must adhere to a policy ofstrict neutrality and may not recognize or enter into acontract with either union until one has been certifiedunder the procedures provided by the Act.The existence of a "conflicting claim" which gives rise toa question concerning representation may be established inseveral ways. InShea Chemical Corporation,121NLRB1027, 1029 (1958), the Board held that a "real questionconcerning representation" was raised by the filing of apetition for election "supported ... by an adequate ad-ministrative showing of interest." The Board has consis-tently adhered to that position. In the recent case ofTraub'sMarket, Inc.,205 NLRB 787 (1973), enforcementdenied, (C.A. 3, October 30, 1974) (unpublished order), theBoard noted:[T]hesolerequirement necessary to raise a questionconcerning representation within the meaning of theMidwest Pipingdoctrine, as modified by the Board, isthat the claim of the rival union must not be clearlyunsupportable and lacking in substance.Playskool,Inc.,195NLRB 560. That the Retail Clerks claimmet theMidwest Pipingcriteria is shown by the factthat at the time the contract was executed there wason file with the Board a petition supported by a show-ing of interest.See alsoPeter Paul, Inc.,185 NLRB 281 (1970); cf.KonaSurf Hotel,201 NLRB 139, 142 (1973) (petition with "someshowing of interest" sufficient).The Board has further held that the "conflicting claim"arising from the pendency of the representation petitionremains viable for purposes of theMidwest Pipingdoctrineso long as the representation case remains resolved. Thus,inVanella Buick Opel, Inc.,194 NLRB 744 (1971), enfd.(C.A. 3, April 3, 1973) (unpublished order), an election hadbeen held and the Regional Director had ordered that theTrial Examiner hear and make recommendations on chal-lenged ballots in the election proceeding, which was con-solidated with the related unfair labor practice case. Priorto issuance of the Trial Examiner's decision, the employergranted recognition to one of the competing unions. TheBoard held that, in these circumstances, the employer hadviolated its obligation of neutrality. Accord,The StandardSteel Spring Company,80 NLRB 1082, enforcement denied180 F.2d 942 (C.A. 6);The Drackett Company,207 NLRB447 (1973);Lake City Foundry Company, Inc.,173 NLRB1081 (1968).The General Counsel primarily contends that the fore-going line of authority compels a finding of violation here. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe argues that on December3, 1973,when Local 593 wasrecognized,the representation casehad notbeenfinallyresolved,due to the assertedvitality ofthe outstanding Di-rection of Second Election issued by the Regional Directorfor Region 13 on July 20, 1970, and that such extension ofrecognition flies in the face of the cited precedents whichhold that,as a matter of law,pending representation peti-tions constitute a "conflicting claim"within the contempla-tionofMidwest Piping, supra.AlthoughRespondent takes issuewithGeneralCounsel's contention that a Direction of Second Electionissued 3-1/2 years prior to the recognition,and based on apetition filed nearly 5 years prior to recognition,could rea-sonably be considered a current"conflicting claim,"it alsofrontally assaults at some length the main prop upon whichGeneral Counsel relies-the existence of an outstandingDirection of Second Election.Respondent argues that, in law, the July 20, 1970, Direc-tion of Second Election was null and void. This contentionis in part premised on the fact that in the Trial Examiner'sApril 23,1970, decision in the consolidated cases, the finalparagraph of his decision,following his recommended Or-der, states:Under the terms of the Order directing a hearing is-suedby the Director of Region 13 on August 4, 1969,Case 13-RC-11744 is severed from this proceedingand as I have stated above it is recommended that theelection held pursuant to that case be set asideand thepetition dismissed.[Emphasis supplied.]Putting this recommendation togetherwiththe subsequentOrder of the Board,stating,in pertinent part,"the Nation-alLabor Relations Board adopts as its Order the recom-mended Order of the Trial Examiner,"Respondent arguesthat the Board thereby adopted and gave force and effectto the Trial Examiner's recommendation that "the petition[be] dismissed."It follows,says the Respondent,that theRegional Director was bound to dismiss the petition, andthat his Direction of Second Election was,consequently, anullity.I find Respondent's argument untenable.For the rea-sons indicated below,there is no justification for conclud-ing,despite its location in his Decision,that the TrialExaminer's recommendation,upon severing the represen-tation case,that the election be set aside and "the petitiondismissed"was intended or understood to be part of his"recommended order" to the Board which the Board there-after intended to adopt.Criticalto Respondent's contention here is the nature ofthe election arrangement which spawned the March 20,1969, election.At thehearing in this case, the parties stipu-lated that a "consent election"was held,but did not intro-duce into evidence the relevant documents from the repre-sentation case.Ihave taken official notice of the pertinentelection agreement upon which the March 20, 1969, elec-tion was premised8The agreement is an"Agreement ForConsent Election,"of the type authorized by Section102.62(a) of the Board's Rules and Regulations and State-eThe agreement was entered in evidence in consolidated Cases13-RC-11744and 13-CA-8979 as G. C. Exh 1(e).ments of Procedure,Series 8,as amended,in which theparties agree that all rulings on objections and challengedballots shall be finally determined by the Regional Direc-tor and that, in the words of the agreement, "If objectionsare sustained,the Regional Director may in his report in-clude an order voiding the results of the election and shallbe empowered to conduct a new election under the termsof this agreement at a date, time, and place to be de-terminedby him." 9Taking into account the nature of this agreement, bywhich the parties vested ultimate decision-making authori-ty in the Regional Director, rather than in the Board, I findit inconceivable that the Board intended to attempt to ab-rogate that agreement by its Order adopting the recom-mendations of the Trial Examiner. The Board has twicerecently noted that by signing consent election agreements,the parties"agree to make the Regional Director the finalarbiter of any questions relating to the election,"SportsCoach Corporation of America,203 NLRB 145, fn 2 (1973);MylenIron and AluminumWorks, Inc.,216 NLRB No. 141fn 1 (1975). I would not lightly infer that, the Board havingprovided for questions arising under such consent-electionagreements to be finally determined by the Regional Direc-tor, it would nonetheless choose to ignore the provisions ofsuchan agreementand attempt to intrude upon the prov-ince reserved to the Regional Director. I conclude, there-fore, that the Board's Order should not be construed as adirect instruction to the Regional Director to take the ac-tion recommended to the Regional Director by the TrialExaminer; i.e., that the "petition [be] dismissed."Respondentalso argues,without citing authority, that"[i]t is axiomatic that a question concerning representationand a bargaining order, which signifies no question con-cerning representation, are inconsistent and cannot co-ex-ist." It thus impliedly advances the contention that oncethe representation case was severed and remanded to theRegional Director, he was under an obligation, in view ofthe Board's entry of a bargaining order running to Council19, to dismiss the petition of his own volition.It is settled law that the authority granted to RegionalDirectors by the parties to consent-election agreementsmay not be exercised in bad faith, arbitrarily, capriciously,or, of special relevance here,in a manner inconsistent withBoard policies or statutory requirements.General Armature& Manufacturing Co.,89 NLRB 654 (1950);Sumner Sand &Gravel Company,128 NLRB 1368 (1960), enfd. 293 F.2d754 (C.A. 9, 1961);Delta Drilling Co.,169NLRB 617(1968), enforcement denied 406 F.2d 109 (C.A. 5, 1969).Assumingarguendothat the question is open to consider-ation in this forum, I think that neither the Act nor Boardpolicymandates dismissal of a representation petition oncethe Board has entered a bargaining order comprehendingthe same unit of employees.It is true that for a brief period after its reversal, inBer-net Foam Products Co., Inc.,146 NLRB 1277 (1964), of the9 This long-recognized form of election procedure,vesting final authorityin Regional Directors, should be compared to the type of "consent-election"agreement described in Sec. 102 62(b) of the Board's Rules and Regulations,commonly referred to as a "Stipulation for Certification upon Consent Elec-tion" agreement,which provides for a "consent election leading to a deter-mination by the Board of the facts ascertained after such consent election " RIVIERA MANOR NURSING HOME131waiver doctrine adopted inAiello Dairy Farms,110 NLRB1365 (1954), the Board took the position, apparently with-out intensive consideration,that its issuance of a bargain-ing order puts to rest any questions concerning representa-tion. InS.N.C.Manufacturing Co., Inc.,147 NLRB 809,811 (1964),the Board said:[I]n view of our holding that Respondent violated Sec-tion 8(a)(5) and our order requiring Respondent torecognize and bargain with the Union, we do notadopt the Trial Examiner's further recommendationthat a new election be directed.Instead,and as no cur-rent question concerning representation exists, we nowdismiss the petitionin Case No. 30-RC-4 (formerly 13-RC-9218) and vacate all proceedings held in connec-tion therewith. [Emphasis supplied.]See alsoIrving Air Chute Company, Inc., Marathon Division,149 NLRB 627, 629 (1964).Subsequently, inNew Alaska Development Corp., AlaskaHousing Corporation,175 NLRB 780 (1969), the Board insimilar circumstances,dismissed the pending petition, butwithout specifying that its action was required by the ab-sence of a question concerning representation:We shall also dismiss the representation petition inview of the finding that the Respondent unlawfullyrefused to bargain with the Union and we shall issue abargaining order.After its bargaining order inNew Alaskahad been remand-ed for further considerationby the Court of Appeals forthe Seventh Circuit (441 F.2d 491), the Board explained onremand(New Alaska Development Corp.,194 NLRB 830(1972) why it had earlier dismissed the petition, and theexplanation(and the Board's action in reinstatingthe peti-tion) plainly established that it perceived no legal barrier tothe coexistence of a petition and a bargaining order (at831):In its original Decisionand Order, the Board foundthe Union's objections to the election meritorious andset aside the election. However, as the Board furtherfound that the Respondent had unlawfully refused tobargain with the Union, a bargaining order was issuedthereby obviating the necessity of a second election,andthe representation petition was dismissed. In view ofour Decision herein [concluding that a bargaining or-der was not warranted], the basis for that dismissal nolonger exists. [Emphasissupplied.]The Board then went on to reopen the representation caseand direct a second election.That there is no legal impediment to the concurrent exis-tence of an election petition and a bargaining order is im-plicit in the rationale of the Fourth Circuit's recent deci-sion inGeneral Steel Products, a Division of the SengCompany v. N.L.R.B.,503 F.2d 896 (1974), enfg. 207NLRB 875 (1973). In that case the Board, in 1966, had setaside a 1964 election, entered a bargaining order, and dis-missed the union's petition. After extended litigation, theBoard, in 1972, held on remand that its bargaining orderwas unnecessary, reinstated the 1964 election petition, anddirected a second election.Thereafter, in the court of appeals, the employer chal-lenged the authority of the Board to reinstate the petition.The court rejected the challenge and characterized asmerely "improvident" the Board's original dismissal of thepetition:The union's 1964 representation petition satisfiedtheAct's requirements and invoked the Board'spower to order an election. The Board's subsequententry of a bargaining order based on a card count,however, appeared to make the election petition su-perfluous and the Board dismissed it. When the bar-gaining order was ultimately determined to havebeen erroneously granted, the election petition be-came an appropriate instrument for determining thequestion of representation over which the partieshad been continuously litigating.The Board's correction of its error was not limitedto vacating the bargaining order which this courthad declined to sustain. It could go further and rein-state the election petition which it had improvident-ly dismissed on the mistaken assumption that itsbargaining order was enforceable.ioThe concept of a "question concerning representation"appears to derive from Section 9(c)(1) of the Act. Thatsection establishes two junctures in the statutory procedure(the filing of a petition and after a hearing on the petition)at which the Board must have cause to believe or find thata "question of representation" exists in order to proceedand, inferentially, if it does not, must then dismiss the peti-tion.Nothing in the statute suggests that once a petitionhas been processed to the election stage and an order hasbeen entered providing for a second election, the "questionof representation" disappears, and the petition must be dis-missed, simply because the Board has also entered a bar-gaining order. That is clearly the view of the Board and theCourt of Appeals for the Fourth Circuit, as expressed inGeneral Steel Products, supra,and it seems eminentlysound. IIaccordingly conclude that the action of the RegionalDirector was not so at odds with Board policy or the Act asto be a nullity. Since I have already rejected Respondent'sargument that the Board's Order in 186 NLRB 806 (1970)was not intended to encroach upon the authority of theRegional Director under the Agreement for Consent Elec-10 In its brief to the Supreme Court in opposition to Respondent's petitionfor wnt of certiorari inGeneralSteelProducts(No. 74-694), the Board notedthat it had "erroneously dismissed"the petition,and that it was empoweredto "correct its error"11Respondent refers to two cases,Peerlessof America, Inc. v. N.L.R B.484 F.2d 1108(C.A. 7, 1973),andFort Smith Outerwear,Inc v. N.L R.B.,499 F.2d 223 (C.A. 8), wherethe courts had set aside bargaining orders, and,sua sponte,had directed the Board to conduct second elections The Board,in unreported motions, requested that the orders to conduct elections bedeleted,on the ground that the petitions had earlier been dismissed by theBoard Distinguishing these same cases inGeneral SteelProducts,supra,theFourth Circuit said:It is one thing for the Board to assert its ownauthorityto reinstate arepresentation petition and order an election under §9(c) of the Act, asithas done here It is quite another proposition for the Board to ques-tion a court's exercise of similarauthority, as it did inPeerlessandFt.Smith.The Board's positions are complementary,not inconsistent 132DECISIONSOF NATIONALLABOR RELATIONS BOARDtion by directing him to dismiss the petition, I find that onDecember3, 1973,the Regional Director's July 20, 1970,Direction of Second Election was a viable order.The question remains whether Respondent's recognitionof Local 593,in all the circumstances of this case,consti-tuted aMidwest Pipingviolation. As earlier discussed, theBoard maintains the view that recognition of a union at atime when a representation proceeding is unresolved vio-lates the employer's obligation of neutrality. The viabilityof the Direction of Second Election in the presentcase, asa matter of logic, brings into play that gloss onMidwestPiping.An outstanding direction of election may be likened, inlegal implication, to an outstanding bargaining order is-sued by the Board. There can be little doubt that an em-ployer against whom such an order has been entered wouldbe held to run afoul of theMidwest Pipingrule if, while theorder was being contested before a reviewing court, theemployer extended recognition to a stranger union. TheRespondent here recognized that legal proscription when,in 1972, it filed charges against Local 4 for seeking recogni-tion. The charges, and an explanatory notice posted to theemployees, were based on the theory that it would be ille-gal to recognize Local 4 because of the outstanding bar-gaining order running to Council 19. It would seem thatthe Direction of Second Election should have been treatedwith the same circumspection.Quite recently, inKay Jay Corporation d/b/a McKeesRocks Foodland,216 NLRB No. 166 (1975), the Board hasemphatically reaffirmed its adherence to the rule ofMid-west Piping.InKay Jay,fn. 6, the Board pointed out that"the heart of theMidwest Pipingdoctrine" is the desirabili-ty of the selection of collective-bargaining representativesthrough Board procedures rather than less formal andtrustworthy methods, a preference lately approved by theSupreme Court inLinden Lumber Div., Summer & Co. v.N.L.R.B.,419 U.S. 301 (1975). Accordingly,the Boardsaid, the doctrine must be "strictly construed," and it quot-ed, and underscored, the standard it had set out inPlays-kool, Inc., aDivisionofMilton Bradley Company,195NLRB 560 (1972):In fact, the sole requirement necessary to raise a questionconcerning representation within the meaning of the Mid-westPiping doctrine, as modified by the Board,is thatthe claim of the rival union must not be clearly unsup-portable and lacking in substance.I construe "must not be clearly unsupportable" to meanthat the General Counsel need not prove very much, andthe employer is saddled with a heavy burden of justifica-tion, when the latter chooses to recognize one union in theteeth of a pending claim by another. I further conceive theBoard's test to be keyed primarily to the employer's rea-sonable perception of the viability of the claim asserted bythe competing union.1212The Boardholdsthat an employer may ignorea "naked claim," seeRobert Hall Genttlly Road Corporation,207 NLRB 692 (1973) (but cfTheDrackettCompany,207NLRB 447, fn. 34 (ALJD) (1973);AmericanBread Company,170 NLRB 85,88 (1968))Whethera claim is "naked" ornot, however,seems to depend on facts ascertained after recognition andduring the unfairlaborpractice proceeding. InKona Surf Hotel,201 NLRBIn the presentcase, I am constrained to find that Re-spondent overstepped the bounds of neutrality. In so con-cluding, I rely first on the subsisting Direction of SecondElection of July 20, 1970. That authoritative directive byan agent of the Board, which I have found to have pos-sessed viability in 1973, represented a continuing claim ofrepresentation which Respondent could ignore only at itsperil.That the 1969 petition which gave rise to the Direc-tion of Second Election had current vitality in 1973 is, Ithink, settled by the Board's Decision inGeneral SteelProducts,199 NLRB 859, where, in 1972, the Board rein-stated a petition filed in 1964 and dismissed in 1966, andordered a second election thereon, without requiring a newshowing of interest.In addition, the totality of the situation known to Re-spondent at the time it recognized Local 593 contributed tothe existence of the kind of "conflicting claim" which pro-hibits an employer from choosing between unions.Respondent knew that Council 19 had, in 1969, soughtto represent its employees and had secured a bargainingorder from the Board. It knew that Council 19 had beenattempting to protect that interest by intervening and parti-139 (1973), for example, the employer recognized and executed a contractwith one union on the basisof a card check the day afteranother union hadfiled a petition At the time of recognition,there was no way for the employ-er to know whether or not the petition was adequately supported,at thatpoint, it was, from the employer's point of view,no more than a "nakedclaim."In fact,itwas later determined that the rival union's petition hadbeen accompanied by less than the requisite 30 percent showing of interest,but the Board nonetheless held that a "petition supported by some showingof interest" (the evidencedid not show how many cardsaccompanied thepetition. see 201 NLRBat 142,In 8) is sufficient to raise a question con-cerning representation. See alsoTraub's Market, Inc.,205 NLRB 787 (1973)On the other hand, inRobert Hall, supra,after the rival union's supportedpetitions for less-than-storewide units had been found by the Regional Di-rector to be inappropriate, that union withdrew its petitions,at the sametime informing the Regional Director that it wished to participate in anyelection held, and promptly notifying the employer that it was continuing toorganize the employees. The employer's recognition of another union 6 dayslaterwas held valid, because,at the complaint hearing, no evidence wasadduced that the rival union did in fact continue to solicit cards after with-drawing the petitions.Playskool,Inc, supra,was distinguished on theground that,following its election defeat, the rival union in that case "mani-fested clear evidence of a continuing organizational effort " Since the rivalunion inRobert Hallhad in fact obtained 24 cards, had indicated its desireto participate in an election in the overall unit, and had stated that it wascontinuing to organize the employees,how did its claim differ meaningfullyfrom the petition supported by "some"showing of interest inKona SurfItmight be askedwhythe actual substance of the claim is relevant Aunion may havebeen organizingfeverishly and notoriously for monthswithout having secured a single card, but the employer cannot (or shouldnot) know that.A union may have been campaigning quietly but successful-ly for months,without the employer's knowledge,at the time the demand ismade,should the Board encourage the employer to take the chance ofextending recognition to another union in the hope that the rival union'sprior silence indicated that it had no support9The facts as to the substance of the claim, absent inquiry among theemployees (a procedure which surely should not be promoted), will, inmany cases,only be adduced after the fact of recognition No sound doctri-nal basis appears for making the violation turn on the adventitious,ex postfacto,answer to that question InKay Jay, supra,the Board noted that the"core" of theMidwest Pipingrule is that "[wlhen rival unions attempt toobtain recognition from an employer,a question concerning representationis thereby raised," a question which should be resolved only by the Board.That formulation seems accurate to me-and the exception which providesa defense upon a showing that one of the claims was "clearly unsupporta-ble" seems inconsistent with the simpler notion that a "question concerningrepresentation" is raised when "rival unions attempt to obtain recognitionfrom anemployer" TheBoard might well conclude that a naked claim issufficient to invoke an employer's duty of neutrality RIVIERA MANOR NURSING HOMEcipating in the lengthy court proceedings. It knew that untilthose proceedings were resolved, Council 19 could not as-sert its interest by any more effectual course than it hadalready undertaken. In mid-1972, in fact, Respondent haddefended against Local 4's incursion by brandishing theshield of the bargaining order running to Council 19. Whenit extended recognition to Local 593 on December 3, 1973,just 2 weeks after the court of appeals decision was served,Respondent had absolutely no reason for believing thatCouncil 19 had abandoned the goal for which it had ex-pended considerable time, effort, and funds; any assump-tion, indeed, would necessarily have been to the contrary.Clearly, Council 19 was not, in these circumstances, re-quired to engage in the pointless exercise of making a for-mal demand on Respondent every few months in order tomaintain its claim.ComparePlayskool, Inc., supra,195NLRB at 560, where, in the past, the employer had consis-tently refused to afford recognition on the basis of cardchecks: "Nor . . do we, in circumstances such as existherein, require the rival union to have a pending requestfor recognition, for the Board does not require a party toperform a futile act."The claim of Local 4 presented similar considerationswhichRespondentcculd not have blindly ignored. In May1972, some 18 month before the recognition of Local 593,Local 4 had demanded recognition, threatened to call theemployees out on strike, and filed a petition with theBoard. Respondent repulsed all these efforts by pointing toits legal embroilmentwith Council 19, and Local 4, ac-quiescing in the inevitable, withdrew from the scene toawait a more propitious occasion. As with Council 19,however, Respondent could hardly have escaped the infer-ence that Local 4 was, of necessity, simply biding its timeuntil it was legally free to offer its representative services toRespondent's employees.13Against this background, and with the continuing forceof the Direction of Second Election, I do not think that theMidwest Pipingdoctrine permitted Respondent to grantrecognition to Local 593 2 weeks after it received the deci-sion of the Seventh Circuit which broke the legal logjam. Inthe given, and unusual, circumstances, the rival claimswere there for any reasonable employer to see and theyplainly were "not clearly insupportable and lacking in sub-stance." One of the things thatMidwest Piping,as recentlyconstrued inKay Jay Corporation, supra,stands for is theproposition that the race is not necessarily to the swift; byfailing to observe that caveat, Respondent has violatedSection 8(a)(1) and(2) of the Act.13 I deem the facts that Council19 did not filea charge here,or partici-pate in the hearing,to be of no consequence.The recordisunclear as towhen Council 19 first learned of the recognitionof Local 593;its executivedirector testified that he discovered the fact perhaps in1974, whenhe was soadvised by his attorney.By that time, Local 4's chargeof February 27, 1974.may alreadyhave been on file The decisionof Council 19not to take partin the hearing might be attributableto any ofseveral factors, including adeterminationthat it did not.want to incur still more legal expenses in acause in which the General Counseland Local 4 wouldundertaketo repre-sent its basic legal interests.In any event,whatmatters isthe employer'sreasonable perceptionof thesituation at the time recognitionis extended.CONCLUSIONS OF LAW1331.Respondent Riviera Manor Nursing Home,Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Council 19, Local 4, and Local 593 are labor organi-zations within the meaning of Section 2(5) of the Act.3.By extending recognition to and executing a collec-tive-bargaining agreement with Local 593 in December1973, at a time when a question concerning the representa-tion of its employees existed, Respondent has rendered andis rendering unlawful assistance and support to Local 593,in violation of Section 8(a)(1) and (2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYOne traditional remedy for the violations found here isan order requiring Respondent to withdraw recognitionfrom Local 593 and to cease giving effect to its agreementwith Local 593, unless and until Local 593 is certified bythe Board, and I shall recommend that such relief be en-tered.A second customary remedy is to require Respondent toreimburse employees for dues, fees, or other monies paidunder the union-securityclauseof the contract, with inter-est at the rate of 6 percent per annum, computed in themanner set forth inSeafarers International Union of NorthAmericaGreat Lakes District, AFL-CIO, 138 NLRB 1142(1962).Reimbursement would not be required, however,for employees who voluntarily joined Local 593 prior tothe date on which the bargaining agreement was executed,seePlayskool, Inc.,195 NLRB at 562 (1972). While I shallenter such an order, being bound, as I am, by Board law, itseemsto me that the Board might well reconsider the desir-ability of requiring such a remedy in this sort of case.As the Board has made clear inKay Jay, supra,theMid-west Pipingrule is essentially one of sound administra-tion-that where unions are competing, the most orderlyway of ascertaining the collective-bargaining representativeof the employees is through Board election procedures.Unlike cases involving recognition extended on the basis ofan employer's actual assistance in ensconcing a union, orbefore an employer has a representative complement ofemployees in his employ, or where the evidence demon-strates that the recognized union did not in fact employmajority support, it might be argued that the cases fallinginto theMidwest Pipingcategory do not so much give riseto a substantial inference that the employees have beendeprived of their freedom of choice as that their choice hasbeen determined by a method deemed to be inferior. Useof that method does not necessarilymean, however, that asof the time the employees signified their allegiance to theunion whose recognition is subsequently held improper,the employees did not truly desire to be represented by thatunion. On the evidence in this case, I would say that wasprobably true here. The same conclusion might be reachedon the facts inPlayskool, Inc., supra,where the complain-ing union had for 17 years unsuccessfully attempted to or- 134DECISIONSOF NATIONAL LABOR RELATIONS BOARDganizethe Respondent's employees and had received only148 votes out of 494 eligible voters in the most recent elec-tion, held just 4 months before the unlawful recognition ofanotherunionwhich had obtained a card majority.In rejecting theBrown-Oldsremedy inLocal 60, UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO v. N.L.R.B.,365 U.S. 651 (1961),the Supreme Courtheld that it would not "effectuate the policies of the Act"(see Section 10(c)) to require dues reimbursement in thecase of a closed-shop agreement. The Court held that therewas no showing that anyone had in fact been required tojoin the union by virtue of the closed-shop agreement-"Sofar as we know, [the employees]may have been membersfor years on end"-and that "[w]here no membership inthe union was shown to be influenced or compelled byreason of any unfair practice,no `consequences of viola-tion' are removed by the order compelling the union toreturn all dues and fees collected from the members" (pp.654, 655).The Board might consider applying a similar theory intheseMidwest Pipingcases,where the evidence shows, as itdoes here,that recognition was predicated upon a showingof majority support, to whatever extent ill-informed or un-considered,14 in an appropriate unit, in a context free fromemployer coercion or independent acts of assistance. I donot think such a remedial rule would be in conflict with thetheoretical underpinning of theMidwest Pipingcases to theeffect that a question concerning representation, better leftto Board resolution,existed at the time of recognition. TheBoard could so find and yet apply its "broad discretion toadapt its remedies to the needs of particular situations,"Carpenters Local, supra,365 U.S. at 655. In this "particularsituation,"there is no indication that dues reimbursementis necessary to remedy a violation "at the heart" of which isthe Board's judgment that,in certain circumstances, theissueof representation is better resolved by the electionprocess.Upon theforegoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 15The Respondent,RivieraManor Nursing Home, Inc.,Chicago,Illinois,itsofficers, agents,successors,and as-signs,shall:1.Cease and desist from:14Employee support ofa union isundoubtedlyan ephemera) thing. Evenan electionconducted under the most solemnsafeguardsmight turn outdifferently 2 weeks later.15 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the finding,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.(a)Assisting or contributing support to Hotel-MotelServiceWorkers, Drug Stores, Sports Events, IndustrialCatering, and Nursing Home Employees Union, Local No.593, AFL-CIO, or to any other labor organization, by re-cognizing such labor organization as the exclusive repre-sentativeof any of their employees for the purpose of col-lective-bargaining at a time when a question concerningrepresentation exists.(b)Giving effect to or enforcing the collective-bargain-ing agreement executedwith Local No. 593,effective Janu-ary 1, 1974, or to any modification, extension, renewal, orsupplement thereto, unless and until Local No. 593 hasbeen certifiedby the National LaborRelations Board asthe exclusive bargaining representative of the employeescovered by such agreement; provided, however, that noth-ing herein shall require Respondent to vary or abandonany existing term or condition of employment.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Withdraw and withholdall recognitionfrom LocalNo. 593 as a representative of its employees for the purposeof collective-bargaining unless and until said labor organi-zation hasbeen duly certified by the National Labor Rela-tions Board as the exclusive representative of such employ-ees.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, timecards, personnel records and reports, andall other records necessary to analyze the amounts due un-der the terms of this Order.(c)Reimburse all present and former employees for allinitiation fees, dues, and other moneys, if any, paid by orwithheld from them, in the manner provided in the "Reme-dy" section of this Decision entitled "The Remedy."(d) Post at its place of business in Chicago Heights, Illi-nois, copies of the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to its employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.16 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational LaborRelations Board "